Title: To James Madison from John Sevier, 30 October 1792
From: Sevier, John
To: Madison, James


Dear Sir
Camp at Knoxville October. 30th. 1792
This Country is wholy involved in a War with the Creek & Cherokee Indians. I am not able to suggest the reasons, or the pretended cause of their depredations. The success of the Northern tribes over our late unfortunate Armies, have created great exultations throughout the whole Southern Indians, and the probability may be, they expect to be equally successfull. The Spaniards are makeing use of all their Art, to draw over the Southern tribes, and I fear have stimulated them to commence their hostilities. Governor Blount has indefatigably laboured to Keep ⟨th⟩ose people in a pacific humour but in Vain. ⟨Wa⟩r is unavoidable, however ruinous & calamitous ⟨i⟩t may be in it’s operations. A tollerable well directed force speedily employed would suppress and give a check to the hostile part of those Nations, but should it be neglected for any length of time, the whole will become warmly engaged, and should that be the case the weight and burthen of such an extensive and expensive War would in my Opinion become almost insupportable.
I have the pleasure of informing, I have recovered my health, and am with great regard Dear Sir Yr. Mo. Obe.
John Sevier
